 1   Dan Stormer, Esq. [S.B. #101967]
     Shaleen Shanbhag, Esq. [301047]
 2   HADSELL STORMER & RENICK LLP
     128 N. Fair Oaks Avenue
 3   Pasadena, California 91103
     Telephone: (626) 585-9600
 4   Facsimile: (626) 577-7079
     Emails: dstormer@hadsellstormer.com
 5           sshanbhag@hadsellstormer.com

 6   Lori Rifkin, Esq. [S.B. # 244081]
     HADSELL STORMER & RENICK LLP
 7   4300 Horton Street, #15
     Emeryville, CA 94608
 8   Telephone: (626) 585-9600
     Facsimile: (626) 577-7079
 9   Emails: lrifkin@hadsellstormer.com

10   Attorneys for Plaintiffs

11

12                                      UNITED STATES DISTRICT COURT

13                                NORTHERN DISTRICT OF CALIFORNIA

14
     ESTATE OF MARK VASQUEZ PAJAS, SR.,                 Case No.: 16-CV-00945-BLF
15   deceased, by and through ROSEMARY LOPEZ,           [Related to Case No.: CV-14-05481-BLF]
     as Administrator; ROSEMARY LOPEZ;
16   YVETTE PAJAS; MARK PAJAS, JR.; JANEL               [Assigned to the Honorable Beth Labson Freeman -
     PAJAS; XAVIER PAJAS,                               Courtroom 3]
17
                          Plaintiffs,
18                                                      PLAINTIFFS’ NOTICE OF VOLUNTARY
     vs.                                                DISMISSAL OF ENTIRE ACTION
19
     COUNTY OF MONTEREY; SHERIFF STEVE
20   BERNAL, in his individual and official capacity;   Complaint filed:            February 25, 2016
     CALIFORNIA FORENSIC MEDICAL GROUP;                 Trial Date:                 January 28, 2019
21   CHRISTINA KAUPP; and DOES 1-20,

22
                        Defendants.
23

24

25

26

27

28

     NOTICE OF VOLUNTARY
     DISMISSAL OF ENTIRE ACTION
                                                                                Case No.: 16-CV-00945 -BLF
 1          PLEASE TAKE NOTICE that Plaintiffs hereby move to dismiss the above-captioned action
 2   with prejudice pursuant to FRCP 41(a)(2).
 3          Except as provided in the settlement agreements executed between Plaintiffs and Defendants,
 4   each party is to bear its own costs and attorney’s fees.
 5

 6   Dated: April 25, 2019                                 Respectfully submitted,
                                                           HADSELL STORMER & RENICK LLP
 7

 8                                                         By /s/    Dan Stormer
                                                                  Dan Stormer
 9                                                                Lori Rifkin
                                                                  Shaleen Shanbhag
10                                                         Attorneys for Plaintiffs
11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

     NOTICE OF VOLUNTARY
     DISMISSAL OF ENTIRE ACTION
                                                          -1-                         Case No.: 16-CV-00945-BLF
